September 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                              YUJIE REN, Appellant

NO. 14-16-00035-CV                           V.

                      ANU RESOURCES, LLC, Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Anu
Resources, LLC, signed January 4, 2016, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Yujie Ren, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.